Title: From Thomas Jefferson to David Humphreys, 14 March 1786
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
London Mar. 14. 1786.

I have been honoured with your letter in which you mention to me your intention of returning to America in the April packet. It is with sincere concern that I meet this event, as it deprives me not only of your aid in the office in which we have been joined, but also of your society which has been to me a source of the most real satisfaction. I think myself bound to return you my thanks for it, and at the same time to bear testimony that in the discharge of the office of secretary of legation to the several commissions, you have fulfilled all it’s duties with readiness, propriety and fidelity. I sincerely wish that, on your return, our country may avail themselves of your talents in the public service, and that you may be willing so to employ them. You carry with you my wishes for your prosperity, and a desire of being instrumental to it; and I hope that in every situation in which we may be placed, you will freely command and count upon my services. I will beg to be favoured with your letters, whenever it is convenient. You have seen our want of intelligence here, and well know the nature of that which will be useful or agreeable. I fear I shall have little interesting to give you in return; but such news as my situation affords you shall be sure to receive. I pray you to be the bearer of the inclosed letter to Mr. Jay, to accept my wishes of a favourable passage, a happy meeting with your friends, and of every future felicity which this life can afford; being with the greatest esteem Dear Sir your sincere friend & most humble servt.,

Th: Jefferson

